Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Gerges, J.), rendered February 28, 1996, revoking a sentence of probation previously imposed by the same court, upon a finding that the defendant had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted assault in the first degree.
Ordered that the amended judgment is affirmed.
Since this Court is affirming the defendant’s conviction under Kings County indictment No. 6200/95 (see, People v Chedick, 246 AD2d 551 [decided herewith]), upon which the instant conviction for violation of probation is predicated, there is no basis to reverse the amended judgment (see, People v Hodges, 207 AD2d 360). Moreover, upon the defendant’s conviction for a violation of probation, the court did not improvidently exercise its discretion by imposing a sentence which was consecutive to the term of imprisonment previously imposed under indictment No. 6200/95 (see, People v Corie, 222 AD2d 602; see also, People v Wilmot, 208 AD2d 968). Santucci, J. P., Joy, Friedmann and Luciano, JJ., concur.